Mr. Justice McBride
delivered the following dissenting opinion.
The majority opinion collates and discusses with much ability and industry the common-law decisions and those of various state courts upon the right of a plaintiff to take a voluntary nonsuit, but in my opinion the statutes of this state are conclusive against the contention of plaintiff. Section 182, L. O. L., provides, among other matters, that a voluntary nonsuit may be taken *56“on motion of plaintiff at any time before trial, unless a counterclaim has been pleaded as a defense.” I think the natural meaning of the phrase “at any time before trial” means at any time before the commencement of the trial, and this construction has been placed upon a similar statute by the courts of Minnesota, as shown by the cases cited in the majority opinion. I think that Section 182, cited in the majority opinion, was intended to cover every instance in which a nonsuit should be pemitted, and that it leaves no room for the exercise of judicial discretion. A party ought not to be permitted to fish in the courts for a favorable opinion, and when he finds that his chances for success are not so good as he at first expected, be allowed to dismiss in the midst of a trial.